Pending counsel’s compliance with People v Saunders (52 AD2d 833), appeal held in abeyance from judgment rendered August 6, 1975, Supreme Court, Bronx County, convicting defendant on his plea of guilty of two counts of robbery in the first degree, one count of robbery in the second degree and one count of possessing a weapon as a felony and sentencing him to a term of imprisonment of AVt. to 9 years to be served concurrent with a prior sentence. Motion by appellant’s assigned counsel, deemed as one to be relieved, is denied with leave to renew after counsel has supplied a copy of his brief to the appellant and after the appellant has had sufficient opportunity to raise any points he chooses. (See People v Moore, 56 AD2d 517; People v Torres, 56 AD2d 534.) Counsel shall furnish appellant with a copy of the appellant’s brief and any accompanying advice within 15 days from the entry of the order hereon. Appellant shall have until 30 days thereafter to file any points pro se or to move for substittition of counsel. Concur—Kupferman, J. P., Lupiano, Silverman and Capozzoli, JJ.